 



GEORGETOWN CORP.

 

Code of Ethics and Business Conduct

 

 

The commitment to excellence is fundamental to the philosophy of Georgetown
Corp. and its subsidiaries (“Georgetown” or the “Company”). In pursuit of that
commitment, we strive to achieve the highest business and personal ethical
standards as well as compliance with the laws that apply to our business.

 

This Code of Ethics and Business Conduct (the “Code”) is intended to provide you
with a clear understanding of the principles of ethics and business conduct that
are expected of you in your daily work and to promote: (1) honest and ethical
conduct by the directors, officers, and employees of the Company, including the
ethical handling of actual or apparent conflicts of interest between personal
and professional relationships; (2) full, fair, accurate, timely, and
understandable disclosure in reports and documents that the Company files with,
or submits to, the United States Securities and Exchange Commission (“SEC”) and
in other public communications made by the Company; (3) accurate, complete and
understandable business records and financial reports; (4) compliance with
applicable governmental laws, rules, and regulations; (5) compliance with the
policies and procedures of the Company; (6) the protection and proper use of
corporate assets and opportunities; (7) the confidentiality of corporate
information; (8) the prompt internal reporting of any violations of this Code or
other illegal or unethical behavior; and (9) accountability for adherence to the
Code.

 

The principles outlined in the Code apply to the Company’s employees (including
temporary employees hired through agencies and consultants), officers and
directors (collectively referred to in this Code as “employees”). The Code will
be distributed to all employees periodically to be sure you remain aware of the
Code and its provisions. No employee has the authority to order, direct, request
or even influence another employee to violate the Code or the law. Therefore, no
employee will be excused for violating the Code or the law at the request or
direction of another employee. Any attempt by an employee to have another
employee violate the Code or the law, whether successful or not, is itself a
violation of the Code and may be a violation of the law.

 

Most of the principles outlined in the Code will be familiar, for they reflect
the fundamental values of fairness and integrity that are part of our daily
lives. Note that the Code is not a comprehensive rulebook for it is not intended
to cover every applicable law or Company policy or to provide answers to all
questions and/or situations that might arise in the course of discharging your
duties and responsibilities. Instead, you must ultimately rely on your good
sense of what is right, including a sense of when it is proper to seek guidance
from others on the appropriate course of conduct. If you are confronted with
situations not covered by the Code, or you have questions regarding the matters
addressed in the Code, you are urged to consult with your manager, the General
Counsel, the Chief Financial Officer, or the Chairman of the Corporate
Governance and Nominating Committee, as appropriate. Please note that the
information provided in this Code does not amend or supersede the explicit terms
of any more detailed or restrictive Company policy or any written agreement
between you and the Company. You are expected to familiarize yourself with the
Company policies and procedures that apply to you and the performance of your
job and you are responsible for acting in accordance with the Code and all other
policies and procedures of Georgetown in all matters.

 



 

 

 

Each Georgetown director, officer and employee shall (1) maintain high standards
of conduct and character in both professional and personal activities; (2) act
honestly and ethically; (3) serve in the interests of Georgetown and its
shareholders in a diligent, loyal and honest manner; and (4) not knowingly be a
party to any illegal or improper activities.

 

Please note that the Code is not intended to and does not create an employment
agreement between you and the Company and is not a guaranty of continued
employment.

 

I. Fair Dealing

 

The Company does not seek to gain any advantage through the improper use of
favors or other inducements. You must exercise good judgment to avoid
misinterpretation and adverse effect on the reputation of the Company or its
employees. Offering, giving, soliciting or receiving any form of bribe or
kickback is strictly prohibited.

 

A. Conflicts of Interest. A conflict of interest occurs if you allow the
possibility of personal gain to influence, or appear to influence, your judgment
in the conduct of Georgetown business. Business decisions and actions must be
based on the best interests of the Company and cannot be motivated by personal
gain. You shall not knowingly place yourself in a position that has the
appearance of being, or could be construed to be, in conflict with the interests
of the Company. Following are additional principles and guidelines on certain
conflict of interest situations:

 

1. Providing Gifts and Entertainment. An employee may not provide cash or
cash-equivalent gifts directly or indirectly to any person or enterprise that is
doing or seeks to do business with the Company. Non-cash gifts and
entertainment, which support a valid business purpose, may be provided if they
are (a) consistent with customary business practice, (b) not of significant
value, (c) not in violation of applicable law, and (d) not embarrassing to
Georgetown or the recipient if publicly disclosed. All commissions, rebates,
discounts, credits and allowances must be in the form of written instruments
made out to the business entity involved.

 



-2-

 

 

2. Receiving Gifts or Entertainment. An employee, or an employee’s family
member, may not accept cash or cash-equivalent gifts at any time from any person
or enterprise that is doing or seeks to do business with the Company. Non-cash
gifts received (other than normal promotional items bearing the giver’s
corporate name and items that are not of significant value) must be turned over
to the Company for appropriate action or for donation by the Company to an
appropriate charity. Normal business entertainment, such as lunch, dinner,
social invitations and the like, is appropriate if reasonable and customary in
nature and not of significant value, provided the purpose of such meeting or
event is to hold bona fide business discussions or to foster better business
relations.

 

3. Interests in Other Businesses. You shall avoid any situation in which you, or
a family member, might profit personally, or give the appearance of profiting
personally, from Georgetown’s relationship with its customers or suppliers. This
includes situations where you or a family member has a financial interest in any
enterprise, which does, or seeks to do, business with the Company. Insignificant
holdings of publicly traded companies do not constitute a conflict of interest.
In certain circumstances, the Board of Directors may be required to review and
approve related party transactions.

 

4. Outside Activities. You shall not engage in “free-lance”, “moonlighting” or
other activities that (a) interfere with the time or attention you must devote
to your job duties or your duty of loyalty to the Company, (b) adversely affect
the quality of your work, (c) compete with the Company’s activities, (d) imply
sponsorship or support by the Company, or (e) adversely affect the good name of
the Company. Company time, facilities, resources or supplies may not be used for
non-Company work related activities without the approval of your immediate
supervisor or the Chief Financial Officer. Georgetown directors must notify the
Chairman of the Board once he or she has determined to accept any invitation to
serve on another corporate board or with any governmental advisory or charitable
organization. The Corporate Governance and Nominating Committee shall evaluate
the continued appropriateness of Georgetown board membership under the new
circumstances and, if necessary, make a recommendation to the Board as to any
action to be taken with respect to continued board membership. Other possible
outside involvements by members of the Board of Directors addressed by this
section of the Code must be referred to the Chairman and the Chair of the
Corporate Governance and Nominating Committee.

 

5. Disclosure of Conflicts of Interest. You must disclose any matter that you
believe might violate any of the provisions of this section of the Code or that
might raise doubt regarding your ability to act objectively and in the Company’s
best interest. This disclosure is made for the purpose of determining whether or
not a conflict of interest or violation exists and whether or not the individual
can proceed with the proposed activity or conduct. Employees who are not
officers or directors should disclose any such situation to their manager who
will refer the matter to the General Counsel or the Chair of the Corporate
Governance and Nominating Committee, as appropriate. Prior written approval from
the manager and the General Counsel will be required before the individual can
proceed. Directors and officers should disclose any such situation that
reasonably could be expected to give rise to a conflict of interest or the
appearance of a conflict of interest to the Chair of the Corporate Governance
and Nominating Committee. Prior written approval from the Chair of the Corporate
Governance and Nominating Committee will be required before the individual can
proceed.

 



-3-

 

 

B. Government Relations. If you are engaged in business with a governmental body
or agency you must make yourself aware of, and abide by, the specific rules and
regulations relating to relationships with public agencies. You must also
conduct yourself in a manner that avoids any actions that might be perceived as
attempts to influence public officials in the performance of their official
duties.

 

C. Relations with Vendors. Employees of Georgetown are expected to maintain a
polite, courteous and respectful relationship with all vendors and providers of
services to the Company as it pertains to business conduct between Georgetown
and the vendor or service provider. You must treat all vendors and service
providers with respect, fairness, and honesty, and may not take undue advantage
of a vendor or service provider by utilizing Georgetown’s overall influence. You
must avoid self-authorized company relationships with vendors and service
providers who are relatives, close friends and/or one with whom a prior close
relationship exists.

 

D. Relations with Customers. Employees of Georgetown are expected to maintain a
polite, courteous and respectful relationship with any customer or potential
customer of Georgetown. Customers are one of the most valuable assets of the
Company and, as such, they will be treated with the utmost respect. If the
customer is a governmental body or agency you must make yourself aware of, and
abide by, the specific rules and regulations relating to relationships with such
public agencies. Your conduct must always be professional and respectful and you
will avoid any actions that might imply or even simply be perceived as an
attempt to influence public officials in the performance of their official
duties.

 

II. Compliance with Laws

 

Georgetown will respect all laws and regulations that apply to our business. To
protect yourself and the Company, you need to do the same. Unlawful conduct is
strictly prohibited and no employee will be permitted to achieve results on
behalf of the Company at the cost of violations of the law. You may not use a
consultant or contractor to do something prohibited by law or Georgetown policy.
Below are references to several important laws that you should know about. This
list is not exhaustive and if you have any questions about the application of
the law anywhere in the world, you should consult with the General Counsel or
the Chief Financial Officer.

 



-4-

 

 

A. Foreign Corrupt Practices Act. Employees of Georgetown should respect the
laws, customs and traditions of each country in which they operate, but should
also, at the same time, engage in no act or course of conduct which, even if
legal, customary and accepted in any such country, could be deemed to be in
violation of the accepted business ethics of Georgetown or the laws of the
United States. Under the U.S. Foreign Corrupt Practices Act (“FCPA”), it is
unlawful for any employee to directly, or indirectly through an agent or
middleman, give anything of value to foreign government officials, foreign
political parties or officials or foreign candidates for public office for the
purpose of obtaining or retaining business for the Company. All of the Company’s
subsidiaries and employees, whether or not located in the United States, are
subject to the FCPA. You should contact the General Counsel if you have any
questions regarding a specific situation.

 

B. Securities Laws and Insider Trading. Georgetown is generally required by law
to make prompt public disclosure of material information regarding the Company.
This is information that if publicly known would likely affect investors’
decisions or the market price of our stock. There may be occasions when you
become aware of material information that has not yet been released to the
public. In that case, until the information is publicly disclosed, you must hold
the information in strict confidence and you are forbidden by law from buying or
selling Georgetown stock, or the stock of others, based on the information –
this is called “insider trading” and is prohibited by law. Providing “tips” to
people outside the Company based on inside information about the Company is also
prohibited by law, by Georgetown’s Insider Trading Policy and by this Code.
Material information is generally publicly disclosed by the Company in press
releases or filings with the SEC. As mandated in our Insider Trading Policy, you
are prohibited from trading in the Company’s securities during certain specified
periods. You are responsible for being familiar with and complying with this
policy and shall comply with all laws and regulations concerning securities
trading and the handling of insider information.

 

C. Violation of Securities Laws. Any attorney engaged to represent the Company
shall report evidence of a material violation of the securities laws or breach
of fiduciary duty by the Company or any of its employees or agents to the Chief
Executive Officer.

 

D. Antitrust Laws. The United States and many foreign governments have antitrust
or “competition” laws. The purpose of these laws is to ensure that markets for
goods and services operate competitively and efficiently. Georgetown supports
free and open competition and compliance with the applicable antitrust laws
intended to promote competition. These laws prohibit, for example, agreeing with
competitors to fix prices, limit production, or divide markets, customers or
territories. They also prohibit making agreements with customers on their resale
prices of Company products. Because this area is so complex, it is beyond the
scope of this Code to describe the antitrust laws in detail. If you are ever in
doubt about whether a transaction may violate antitrust laws, please consult the
Company’s General Counsel or Chief Financial Officer.

 



-5-

 

 

E. Sanctions, Boycotts and Trade Embargoes. The United States government uses
economic sanctions, boycotts and trade embargoes to further various foreign
policy and national security objectives. Whether or not you are located in the
United States you must abide by all economic sanctions or trade embargoes that
the United States has adopted. Inquiries regarding compliance with applicable
sanctions, boycotts and trade embargoes should be directed to the General
Counsel or Chief Financial Officer.

 

F. Harassment. The Company is committed to maintaining a collegial work
environment in which all individuals are treated with fairness, respect and
dignity. In keeping with this commitment, the Company will not tolerate any form
of harassment.

 

G. Equal Employment Opportunity. The Company is committed to making

employment-related decisions, and administering its personnel policies on the
basis of qualifications and performance and without regard to race, color,
religion, gender, marital status, sexual orientation, age, national origin,
physical or mental disability, or any other factor unrelated to job
requirements. Georgetown encourages employees to bring any problem, violation or
concern regarding equal employment opportunity to the General Counsel.

 

H. Drug Free Workplace. To ensure safety and to uphold applicable laws,

Georgetown prohibits the consumption of, and working under the influence of,
alcohol or controlled or illegal substances and prohibits the unlawful
manufacture, distribution, possession, transfer, use or sale of a controlled or
illegal substance or alcohol while on duty, at any Company facility or in the
workplace, or while operating employer owned vehicles or equipment. Any
violation of this policy will result in disciplinary action including the
possibility of termination.

 

I. Health, Safety and Environmental Laws. Health, safety and environmental
responsibility are fundamental to Georgetown’s values. Georgetown is committed
to maintaining a healthy and safe work environment and to conducting its
business in an environmentally responsible manner in compliance with all
applicable laws. If you ever notice any potential health, safety or
environmental hazards or opportunities to improve Georgetown’s practices, please
notify your manager or the General Counsel at once.

 

J. Theft. No employee may remove Georgetown or another employee’s materials or
property from the premises without approval.

 

III. Protection and Use of Company Assets

 

Proper protection and use of Company assets is a fundamental responsibility of
each employee. You must use Georgetown assets and opportunities for the intended
purpose of supporting and conducting Company business and you must comply with
appropriate policies and practices to safeguard and protect all tangible and
intangible assets of the Company against unauthorized use or removal, as well as
against loss or injury to the Company by criminal act, breach of trust or other
action.

 



-6-

 

 

A. Company Property and Facilities. You are responsible for the proper use and
care of the Company’s physical assets and property that you use or over which
you have control, including buildings, equipment, tools, supplies, materials,
hardware and software, as well as less tangible assets, including trade secrets,
patents, designs, studies, proposals, and the reputation of the Company. Company
property should not be used for personal benefit, sold, loaned, or otherwise
disposed of without proper authorization. Expenditure of Company funds should at
all times be prudent, reasonable, necessary to the business of the Company and
in accordance with applicable laws and Company policies.

 

B. Corporate Opportunities. You owe a duty to the Company to advance its
legitimate interests when the opportunity to do so arises. You are prohibited
from (1) taking for yourself personally corporate opportunities that are
discovered through the use of Company property; (2) using corporate property,
information, or position for personal gain; and (3) competing with the Company.
Your obligation not to compete with the Company in this Code is in addition to
the requirements of any noncompetition or employment agreement you have executed
with the Company. Non-employee directors who seek to conduct outside business
activities involving an entity that has a business relationship with the
Company, or that now is or in the reasonably foreseeable future could become a
competitor of the Company, must obtain approval of the Board of Directors before
conducting such activities.

 

C. Confidential Information. The Company’s continued success depends on
developing knowledge and using that knowledge to improve our business. This
knowledge, sometimes known as trade secrets or confidential information, must be
protected. Examples include research and development plans, financial and sales
data, records, reports, supplier, customer and competitor information, prices,
salary information, project details, acquisitions, and any other sensitive or
proprietary information. You have an obligation to safeguard confidential
information by:

 

•Keeping it secure, e.g. securing laptops, locking desks and offices, shredding
confidential information, etc.

•Discussing it only with other Georgetown employees who have a need to know in
order to do their job.

•Not discussing it in public, including use of cell phones, laptops and other
electronic devices in public places on a non-secure basis.

•Only disclosing it outside of Georgetown if you have the required permission to
do so and the party receiving the information has signed a confidentiality
agreement.

•Not allowing network access to persons who are not authorized and have not
signed a confidentiality agreement.

•Consulting with the General Counsel if you know of any developments that may be
eligible for protection by patent or trademark.

 



-7-

 

 

Confidential information shall not be used for personal benefit or be released
to inappropriate parties. When your employment ends, your obligation to protect
Georgetown confidential information continues, you may not use confidential
information in any other endeavor and all property and confidential information
held by you must be returned.

 

If you receive an external request for confidential Georgetown information,
refer such request to the manager responsible for the business affairs of the
applicable business unit. If a governmental agency has issued notice that by law
it is required to release confidential Georgetown information to a third party,
you must escalate the matter by providing written notice to the manager
responsible for the applicable business unit and the General Counsel prior to
release of any information.

 

The confidentiality obligations stated in this Code are in addition to the
provisions of any employment, confidentiality or non-disclosure agreement you
have executed with the Company.

 

D. Assets of Other Companies. You must never use any illegal or unethical
methods to gather information about, or to obtain assets of, other companies.
Georgetown wants you to safeguard and protect its own assets, and requires you
to equally respect the proprietary rights of others, including patents,
copyrights and trademarks, etc. Stealing or possessing confidential information,
trade secret information or other assets without the owner’s consent, or
persuading past or present employees of other companies to disclose confidential
information or trade secrets, is prohibited. Georgetown employees must only
accept, read, use or obtain information about competitors through lawful means.
If information is obtained by mistake, or if you have any questions about the
legality of how you are gathering information, please consult the General
Counsel or Chief Financial Officer. You must respect the copyrights of others
and use licensed software in conformity with the terms and conditions of
applicable license agreements.

 

E. Accurate Business Records and Reporting. You must strictly adhere to all of
Georgetown’s policies and procedures, which are designed to ensure that all
transactions meet internal approval requirements and are properly recorded and
supported as required by law and good business practices. Georgetown strives to
maintain the highest standards to ensure that all business records and financial
reports are accurate, complete, understandable and contain no misrepresentation.

 

Georgetown requires truthful and accurate recording and reporting of information
in order to make sound business decisions as well as to satisfy our reporting
obligations under the law. Under the law, Georgetown is required to keep books
and records that fully, fairly, accurately and timely reflect all transactions
and other events that are the subject of specific regulatory record keeping
requirements, including generally accepted accounting principles and other
applicable rules, regulations and criteria for preparing financial statements.
All Company financial records must accurately and clearly represent the relevant
facts and the true nature of transactions. Under no circumstances may there be
any unrecorded liability, funds or accounts of the Company, or any improper or
inaccurate entry knowingly made on the books and records of the Company. No
payment on behalf of the Company may be approved or made with the intention,
understanding or awareness that any part of the payment is to be used for any
purpose other than that described by the documentation supporting the payment.
Intentional accounting misclassifications (for example, expense versus capital)
and improper acceleration or deferral of expenses or revenues are prohibited.

 



-8-

 

 

Responsibility for compliance with these principles rests with all employees,
and not solely with the Company’s accounting and finance personnel, although
they retain overall responsibility to keep such books and records. Each of you
within the sphere of your own responsibilities is required to familiarize him or
herself with the appropriate procedures (including all internal controls
processes) and to comply with the specific requirements. Because the integrity
of the Company’s external reports to shareholders and the SEC depends on the
integrity of the Company’s internal reports and record keeping, you must adhere
to the highest standards of care with respect to internal records and reporting.
Georgetown is committed to full, fair, accurate, timely and understandable
disclosure in the periodic and other reports and documents required to be filed
by it with the SEC and in other public communications made by the Company, and
it expects you to work diligently toward that goal.

 

Any employee who believes the Company’s books and records are not in compliance
with these requirements or are not being properly maintained, or that the
Company’s financial condition or results of operations are not being properly
disclosed, should report the matter to the General Counsel, Chief Financial
Officer or to a member of the Corporate Governance and Nominating Committee of
the Board of Directors of the Company. In addition, the Corporate Governance and
Nominating Committee of the Board of Directors will establish procedures for
employees to report, on an anonymous basis, any concerns regarding questionable
accounting practices or auditing matters. These procedures may be amended or
supplemented from time-to-time in order to comply with applicable listing
requirements on any exchange the Company is then listed on.

 

F. Internal Controls and Procedures. You shall scrupulously adhere to the
internal controls process developed by the Company. The Company has developed
and maintains a system of internal controls and procedures to provide reasonable
assurance of achieving the following objectives: (1) efficacy and efficiency of
operations; (2) safeguarding and proper management of the Company’s assets; (3)
reliability of financial reporting that is in compliance with generally accepted
accounting principles; (4) compliance with applicable laws and regulations,
including without limitation, the Company’s responsibility to maintain
disclosure controls and procedures intended to ensure that financial and
non-financial information is collected, analyzed and timely reported in full
compliance with applicable law; and (5) that transactions are executed in
accordance with management’s authorization, are properly recorded and posted,
and are in compliance with regulatory requirements. The system of internal
controls within the Company includes written policies and procedures, budgetary
controls, supervisory review and monitoring and other checks and balances. You
are expected to be familiar with, and adhere strictly to, those control
principles that apply to your job. Attempts to coerce and/or intimidate
employees to violate, ignore or otherwise fail to comply with the Company’s
controls is a punishable action and may result in termination.

 



-9-

 

 

G. Document Retention. Because the space available for storage of paper and
electronic documents is limited and expensive, the periodic disposal of
documents may become necessary. However, there are legal requirements that
certain records be retained for specific periods of time. Before disposing of
documents, you must make sure that you are in compliance with the applicable
Company records retention policies or practices. If you are unsure of your
document retention obligations, please consult with your manager or the General
Counsel. In addition, any documents relevant to a threatened or actual lawsuit,
investigation or charge may not be discarded, concealed, falsified, altered, or
otherwise made unavailable once you become aware of the existence of the actual
or threatened lawsuit, investigation or charge. Questions regarding your
obligations should be directed to the General Counsel.

 

H. Electronic Communications. You are responsible for using the Company’s
electronic information and communications systems, including facsimile, voice
mail, electronic mail, internet, laptop and personal computer systems
(“Systems”), properly and in accordance with Company policy. Generally speaking,
you should be aware of the following:

 

•The Systems, and all communications, memoranda, files or other data created,
uploaded, downloaded, sent, accessed, received or stored on any System
(“Messages”), are Company property.

•Except for minimal incidental and occasional personal use, the Systems are for
Georgetown business use. Pornography and computer games are prohibited.

•You should not have an expectation of privacy in any Messages you create,
upload, download, send, receive or store as they may be monitored by Georgetown
at any time.

•Messages should not contain content that may be considered offensive,
disruptive, defamatory or derogatory.

•“Hacking” into Georgetown Systems to which you do not have access or into
computer systems of third parties is prohibited.

 



-10-

 

 

I. Litigation and Claims. Georgetown, like all large businesses, is sometimes
involved in disputes that may result in claims or litigation. If you ever
receive a legal document related to Georgetown, such as a summons, complaint,
subpoena or discovery request, whether from a governmental agency or otherwise,
you must immediately contact the General Counsel to ensure an appropriate and
timely response. Do not respond to any request, answer any questions or produce
any documents without first discussing with the General Counsel. Also, it is not
appropriate to attempt to list legal matters or pending litigation in vendor or
supplier qualification forms, RFPs or RFQs, or in any questionnaires. Under no
circumstance should you ever threaten or initiate legal action on behalf of
Georgetown. Decisions regarding legal action reside exclusively with the Chief
Executive Officer and General Counsel.

 

J. Political Process. The Company encourages employees to participate in the
political process. However, because the political process is highly regulated,
you should familiarize yourself with the applicable laws and regulations. In
particular, you should be aware of the following limitations:

 

•The Company is generally prohibited from making donations of funds, property or
services to candidates for public office.

•Any political activities or donations must be on your own time and at your own
expense and you may not utilize company resources or Systems or other “in kind”
contributions for political purposes.

•If you are involved in politics, please be sure you express your views as an
individual, and not as a representative of Georgetown.

 

IV. Administration of the Code

 

A. Reporting Violations Under the Code. If you have any information or knowledge
regarding any actual or suspected violation of the Code, you are required to
report the matter to your manager, the Chief Executive Officer, General Counsel,
Chief Financial Officer or to a member of the Corporate Governance and
Nominating Committee of the Board of Directors. The Corporate Governance and
Nominating Committee will establish an Ethics Violation Reporting Procedure for
reporting actual or suspected violations of the Code, which will be available to
you. The Corporate Governance and Nominating Committee shall undertake or
oversee a fair, thorough investigation of all such reported violations and shall
report its findings of violations to the Board together with recommendations for
enforcement of the Code appropriate to the circumstances. You may also contact
the General Counsel or the Chief Financial Officer for assistance in reporting
such violations. Reports may be made on an anonymous basis.

 

B. Reporting Concerns Regarding Accounting or Auditing Practices. If you have
any information or knowledge regarding questionable accounting practices or
auditing matters, you should notify the Chief Financial Officer or a member of
the Audit Committee of the Board of Directors, on an anonymous basis if you
prefer, using the Georgetown Ethics Violations Reporting Procedure which will be
available to you.

 



-11-

 

 

C. Retaliation Prohibited. Georgetown prohibits any form of retaliation or
harassment against an employee for reporting in good faith a suspected violation
of the Code or for assisting in a violation investigation. Every report of a
suspected violation will be treated as confidential to the extent practical or
allowed by law. Any employee who is found to have engaged in retaliation against
or harassment of an employee for raising, in good faith, a suspected violation
or for participating in the investigation of a suspected violation may be
subject to discipline, up to and including termination of employment, without
additional warning. If any employee believes he or she has been subjected to
such retaliation or harassment, that individual is encouraged to report the
situation as soon as possible to the General Counsel or Chief Financial Officer.

 

D. Violations of the Code. Adherence to the Code is the responsibility of each
employee of the Company and is a condition of continued employment. A violation
of the Code may result in appropriate disciplinary action up to and including
termination of employment, without additional warning. Nothing in the Code
prohibits or restricts the Company from taking disciplinary action on any
matters relating to employee conduct, whether or not expressly discussed in the
Code. The Code does not create any express or implied contract, including an
employment contract, with any employee.

 

E. Waivers. Waivers and interpretations of the Code with respect to executive
officers and directors of the Company may only be granted by the Board of
Directors of the Company, or an authorized committee of the Board. The Board of
Directors will promptly cause the Company to make public disclosure of any
waivers of the Code granted to directors or executive officers. Any such
disclosure shall be in a form prescribed by the SEC.

 

F. Amendments. The Code may be amended, other than for immaterial clarification
issues, only by the Board of Directors of the Company. The Board of Directors
will promptly cause the Company to make public disclosure of any amendments of
the Code. Any such disclosure shall be in a form prescribed by the SEC.

 



-12-

 